Citation Nr: 0701549	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Two Acquaintances of Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1981 to July 
1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for a left ankle disability. 


FINDINGS OF FACT

1.  In February 2000, the Board denied service connection for 
a left ankle disability because the veteran's left ankle 
disorder was not incurred in or aggravated by service.  The 
appellant did not perfect an appeal, and the decision became 
final. 

2.  Evidence of the veteran's current condition received 
since the final decision, although new, is not material 
because it does not relate to an unestablished relationship 
between the current condition and service. 

3.  Evidence pertaining to the time and nature of an injury, 
though new and material, provides a medical diagnosis by a 
lay person and contradicts substantial previous evidence, and 
therefore does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
final disallowed claim.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and a rating 
decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran contends that he has a current left ankle 
disorder as a result of an injury in service that was 
aggravated by recruit training activities and improper 
medical care in service.  

In February 2000, the Board denied service connection for a 
left ankle disability.  The veteran underwent a pre-service 
physical examination in July 1980 with no abnormal ankle 
conditions.  However, he did not enter active service until 
June 1981.  The Board concluded that there was clear and 
convincing evidence from the veteran's own statements that he 
was injured prior to the start of active service when he was 
hit in the left ankle by a glass object.  The Board reviewed 
service medical records and an August 1999 VA examination and 
medical opinion.  The Board concluded that the veteran 
underwent surgery in service to remove a glass fragment but 
that his condition did not result in a chronic disability.  
Therefore, his current ankle disorder, if any, was not 
aggravated by any aspect of service.  The veteran's July 1981 
certificate of release from active service showed that he was 
honorably discharged after one month and nine days of service 
as unsuitable due to a defective attitude.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim, the Board 
examines the evidence submitted since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  For purposes of the new and material evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Since the Board's February 2000 decision, the veteran 
submitted medical records from two private physicians from 
January 2003 through August 2005.  One physician noted the 
veteran's history of surgery in service, but did not note a 
review of the veteran's service medical records.  He 
diagnosed tendonitis and arthritis of the left ankle and 
prescribed medication.  The other physician noted that he was 
providing treatment to the veteran for an old ankle fracture.  
He also prescribed medication for arthritis pain and noted in 
August 2005 that X-rays showed a normal left ankle.  Neither 
physician addressed the onset or causes of an ankle condition 
or any relationship between the current condition and any 
aspect of service.  

The veteran and two witnesses testified at a hearing before 
the Board in July 2005.  The witnesses' personal 
relationships to the veteran were not expressed.  One witness 
stated that she observed that the veteran had no ankle 
disability before service.  After his discharge, she observed 
his ankle to be swollen with stitches in place.  The other 
witness was currently acquainted with the veteran and stated 
that his left ankle disability prevented him from working or 
walking distances. 

The veteran stated that he injured his ankle in basic 
training while traversing an obstacle course and that he 
underwent a three hour surgical procedure followed by 
persistent, chronic ankle pain.  He further stated that his 
private physicians diagnosed tendonitis, arthritis, and nerve 
damage.  

The Board concludes that the medical records from two private 
physicians and the testimony of the veteran and witnesses are 
new evidence because they have not been previously considered 
by VA.  However, the medical records and the witness 
testimony concerning the veteran's current condition are not 
material because they are not relevant to an unestablished 
relationship between the current condition and any aspect of 
service.  Such relationship is necessary to substantiate the 
claim and was a basis for the Board's February 2000 final 
decision that disallowed the claim. 

The veteran's description of the event causing his injury and 
the witness's observation of his pre-service condition are 
both new and material because they pertain to the time and 
nature of his injury.  Even though the Board must accept this 
testimony as credible, the Board concludes that this 
evidence, although both new and material, does not raise a 
reasonable possibility of substantiating the claim.  The 
record shows that the veteran did not start active duty until 
reporting for basic training in June 1981, approximately 11 
months after his pre-service physical examination.  He made 
prior statements that he was injured when struck by a glass 
object in the presence of his mother several weeks before 
basic training.  His current statement that he was injured on 
an obstacle course, though assumed as credible, would not 
likely outweigh his numerous earlier statements made more 
contemporaneous to the events in question.  The witness did 
not state when she last observed the veteran in an uninjured 
state prior to service; therefore, her statement does not 
discount a pre-service injury or support the occurrence of an 
injury in basic training or during the veteran's service.

The veteran also stated that he sustained nerve damage from 
the injury or from the surgery in service.  This evidence is 
both new and material but also does not raise a reasonable 
probability of substantiating the claim.  Despite reasonable 
efforts, no clinical records of the actual surgery in service 
were available, and the records of post-surgery examination 
and treatment did not show the existence of a chronic ankle 
disability in service or for many years after service.  No 
medical records showed any diagnosis of nerve damage.  As a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
ankle symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, to the extent that the veteran or any of the lay 
witnesses offered testimony regarding medical diagnosis, 
causation, or nexus, that evidence would not create a 
reasonable possibility of an allowance of the claim because 
it would not be competent evidence.
 
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As no new and material evidence has been received, the 
request to reopen the claim for a left ankle disability is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


